EXHIBIT A
                             Law Office of Francisco J. Rodriguez
                                                1111 W. Nolana Ave. Suite A
                                                   McAllen, Texas 78504
                                            Tel 956.687.4363 ~ Fax 956.687.6415

                 Francisco J. Rodriguez             Danielle C. Rodriguez                Jared A. Clark
                frankr@mcallenlawfirm.com         danielle@mcallenlawfirm.com     jared.clark@mcallenlawfirm.com



                                                 December 30, 2020

    VIA CMRRR: 7015 3010 0000 6679 5451

    Nereyda Vega
    600 Heron Ave.
    McAllen, Texas 78504

         RE:       Civil Case No. 2:20-cv-01526; CardConnect, LLC v. Law Office of
                   Francisco J. Rodriguez, et al.; Motion for Default Judgment

    Ms. Vega:

         Pursuant to Local Civil Rule 55.2 of the Eastern District of New York, please find
    attached to this letter a copy of (1) Third-Party Plaintiff’s Motion for Default Judgment; (2)
    Exhibit 1 to Third-Party Plaintiff’s Motion for Default Judgment (Affidavit of Francisco J.
    Rodriguez); (3) Exhibit 2 to Third-Party Plaintiff’s Motion for Default Judgment
    (Defendant’s First Third-Party Complaint); (4) Exhibit 3 to Third-Party Plaintiff’s Motion for
    Default Judgment (Certificate of Default); and (5) the proposed judgment.

         These documents were E-filed with the Eastern District of New York on December
    30, 2020, and are part of the Court’s record as Document 40.


                                                         Sincerely,



                                                         Francisco J. Rodriguez
    FJR
    Attachments
                         Law Office of Francisco J. Rodriguez
                                            1111 W. Nolana Ave. Suite A
                                               McAllen, Texas 78504
                                        Tel 956.687.4363 ~ Fax 956.687.6415

             Francisco J. Rodriguez             Danielle C. Rodriguez                Jared A. Clark
            frankr@mcallenlawfirm.com         danielle@mcallenlawfirm.com     jared.clark@mcallenlawfirm.com



                                             December 30, 2020

VIA CMRRR: 7015 3010 0000 6679 5468

Royal Liberty Oil Leasing, LLC
ATTN: Nereyda Vega
600 Heron Ave.
McAllen, Texas 78504

     RE:       Civil Case No. 2:20-cv-01526; CardConnect, LLC v. Law Office of
               Francisco J. Rodriguez, et al.; Motion for Default Judgment

Ms. Vega:

     Pursuant to Local Civil Rule 55.2 of the Eastern District of New York, please find
attached to this letter a copy of (1) Third-Party Plaintiff’s Motion for Default Judgment; (2)
Exhibit 1 to Third-Party Plaintiff’s Motion for Default Judgment (Affidavit of Francisco J.
Rodriguez); (3) Exhibit 2 to Third-Party Plaintiff’s Motion for Default Judgment
(Defendant’s First Third-Party Complaint); (4) Exhibit 3 to Third-Party Plaintiff’s Motion for
Default Judgment (Certificate of Default); and (5) the proposed judgment.

     These documents were E-filed with the Eastern District of New York on December
30, 2020, and are part of the Court’s record as Document 40.


                                                     Sincerely,



                                                     Francisco J. Rodriguez
FJR
Attachments
                        Law Office of Francisco J. Rodriguez
                                           1111 W. Nolana Ave. Suite A
                                              McAllen, Texas 78504
                                       Tel 956.687.4363 ~ Fax 956.687.6415

            Francisco J. Rodriguez             Danielle C. Rodriguez                Jared A. Clark
           frankr@mcallenlawfirm.com         danielle@mcallenlawfirm.com     jared.clark@mcallenlawfirm.com



                                            December 30, 2020

VIA CMRRR: 7015 3010 0000 6679 5475

Royal International Investment Group, LLC
ATTN: Pablo Salinas
301 E. La Vista Ave.
Apt. 26
McAllen, Texas

     RE:       Civil Case No. 2:20-cv-01526; CardConnect, LLC v. Law Office of
               Francisco J. Rodriguez, et al.; Motion for Default Judgment

Mr. Salinas:

     Pursuant to Local Civil Rule 55.2 of the Eastern District of New York, please find
attached to this letter a copy of (1) Third-Party Plaintiff’s Motion for Default Judgment; (2)
Exhibit 1 to Third-Party Plaintiff’s Motion for Default Judgment (Affidavit of Francisco J.
Rodriguez); (3) Exhibit 2 to Third-Party Plaintiff’s Motion for Default Judgment
(Defendant’s First Third-Party Complaint); (4) Exhibit 3 to Third-Party Plaintiff’s Motion for
Default Judgment (Certificate of Default); and (5) the proposed judgment.

     These documents were E-filed with the Eastern District of New York on December
30, 2020, and are part of the Court’s record as Document 40.


                                                    Sincerely,



                                                    Francisco J. Rodriguez
FJR
Attachments
1/19/2021                                                USPS.com® - USPS Tracking® Results


         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                              FAQs   




                                                   Track Another Package           +




                                                                                                            Remove   
   Tracking Number: 70153010000066795451

   This is a reminder to arrange for redelivery of your item or your item will be returned to sender.




   Delivery Attempt




                                                                                                                     Feedback
   Reminder to Schedule Redelivery of your item

   Get Updates          




                                                                                                               
       Text & Email Updates


                                                                                                               
       Tracking History



       Reminder to Schedule Redelivery of your item
       This is a reminder to arrange for redelivery of your item or your item will be returned to sender.



       January 2, 2021, 5:26 pm
       Notice Left (No Authorized Recipient Available)
       MCALLEN, TX 78501




                                                                                                               
       Product Information


https://tools.usps.com/go/TrackConfirmAction                                                                               1/2
1/19/2021                                           USPS.com® - USPS Tracking® Results



        Postal Product:                                       Features:
                                                              Certified Mail™




                                                     See Less     




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




                                                                                                Feedback




https://tools.usps.com/go/TrackConfirmAction                                                          2/2
1/19/2021                                                USPS.com® - USPS Tracking® Results


         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                              FAQs   




                                                   Track Another Package           +




                                                                                                            Remove   
   Tracking Number: 70153010000066795468

   This is a reminder to arrange for redelivery of your item or your item will be returned to sender.




   Delivery Attempt




                                                                                                                     Feedback
   Reminder to Schedule Redelivery of your item

   Get Updates          




                                                                                                               
       Text & Email Updates


                                                                                                               
       Tracking History



       Reminder to Schedule Redelivery of your item
       This is a reminder to arrange for redelivery of your item or your item will be returned to sender.



       January 2, 2021, 5:26 pm
       Notice Left (No Authorized Recipient Available)
       MCALLEN, TX 78501




                                                                                                               
       Product Information


https://tools.usps.com/go/TrackConfirmAction                                                                               1/2
1/19/2021                                           USPS.com® - USPS Tracking® Results



        Postal Product:                                       Features:
                                                              Certified Mail™




                                                     See Less     




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




                                                                                                Feedback




https://tools.usps.com/go/TrackConfirmAction                                                          2/2
1/19/2021                                                USPS.com® - USPS Tracking® Results


         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                         FAQs   




                                                   Track Another Package           +




                                                                                                      Remove    
   Tracking Number: 70153010000066795475

   Your item was delivered to an individual at the address at 11:54 am on January 5, 2021 in
   MCALLEN, TX 78501.




                                                                                                                Feedback
     Delivered
   January 5, 2021 at 11:54 am
   Delivered, Left with Individual
   MCALLEN, TX 78501

   Get Updates          




                                                                                                           
       Text & Email Updates


                                                                                                           
       Tracking History


       January 5, 2021, 11:54 am
       Delivered, Left with Individual
       MCALLEN, TX 78501
       Your item was delivered to an individual at the address at 11:54 am on January 5, 2021 in MCALLEN, TX
       78501.




                                                                                                           
       Product Information


https://tools.usps.com/go/TrackConfirmAction                                                                          1/2
1/19/2021                                           USPS.com® - USPS Tracking® Results


        Postal Product:                                       Features:
                                                              Certified Mail™




                                                     See Less     




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs




                                                                                                Feedback




https://tools.usps.com/go/TrackConfirmAction                                                          2/2
